—Order, Family-Court, New York County (Judith B. Sheindlin, J.), entered October 17, 1991, which, after a fact finding hearing, adjudicated respondent a juvenile delinquent, based upon a finding that the respondent committed acts, which if committed by an adult, would constitute sodomy in the first degree, and placed him with the New York State Division for Youth, Title III, for 18 months, unanimously affirmed, without costs.
Since the voir dire reveals that the child understood the nature of the oath, the court did not abuse its discretion in allowing the eight-year old victim to testify under oath (People v Graham, 180 AD2d 438, lv denied 79 NY2d 1001). Nor did the court abuse its discretion in denying respondent’s application for a continuance to produce a witness in view of respondent’s unsubstantiated assertion regarding the witness’ unavailability. (Matter of B. Children, 168 AD2d 312.) Contrary to respondent’s allegation, the admission of the testimony of the teaching assistant as to the changes in the victim’s behavior and the victim’s complaint that he had been sexually abused was not error (People v Rice, 75 NY2d 929, 931; People v Smyers, 167 AD2d 773, lv denied 77 NY2d 967).
We have examined respondent’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Wallach, Kupferman, Kassal and Rubin, JJ.